
	
		I
		111th CONGRESS
		2d Session
		H. R. 4429
		IN THE HOUSE OF REPRESENTATIVES
		
			January 13, 2010
			Mr. Adler of New
			 Jersey (for himself, Mr.
			 McMahon, Mr. Mica, and
			 Mr. Young of Florida) introduced the
			 following bill; which was referred to the Committee on Ways and Means, and in
			 addition to the Committees on Appropriations,
			 Veterans’ Affairs,
			 Oversight and Government
			 Reform, and Transportation and Infrastructure, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for an increase of $250 in benefits under
		  certain Federal cash benefit programs for one month in 2010 to compensate for
		  the lack of a cost-of-living adjustment for that year.
	
	
		1.Short titleThis Act may be cited as the
			 Restoring the Social Security COLA
			 Act.
		2.Increase in
			 monthly cash benefit for one month payable in 2010
			(a)In
			 generalExcept as provided in
			 this section, each individual who is entitled to a monthly cash benefit under a
			 covered Federal cash benefit program (as defined in subsection (b)) for the
			 month in which this Act is enacted and is also entitled to such benefit for the
			 applicable increase month (as defined in subsection (c)) shall be entitled to
			 an increase in such monthly cash benefit for the applicable increase month in
			 the amount of $250.
			(b)Covered Federal
			 cash benefit programFor purposes of this section, the term
			 covered Federal cash benefit program means a Federal program
			 providing—
				(1)Social Security
			 benefits (as defined in section 86(d) of the Internal Revenue Code of 1986
			 (without regard to paragraph (3) thereof)),
				(2)benefits under
			 chapter 11, 13, or 15 of title 38, United States Code, or
				(3)benefits under
			 chapter 83 or 84 of title 5, United States Code.
				(c)Applicable
			 increase monthFor purposes
			 of this section, the term applicable increase month means the
			 first month beginning after the earlier of—
				(1)120 days after the
			 date of the enactment of this Act, or
				(2)November 30, 2010.
				(d)Restriction of
			 increase to one monthNothing in this section shall affect the
			 amount of a monthly cash benefit under any Federal cash benefit program for any
			 month other than the applicable increase month.
			(e)NoticeNot later than the date of the monthly cash
			 benefit to each individual which reflects the benefit increase under this
			 section, the Secretary of the Treasury shall issue to such individual a written
			 notice which includes the following statement: Your monthly cash benefit
			 for ______ reflects a one-time increase in the monthly benefit for that month
			 of $250 which is in lieu of an annual cost-of-living increase in benefits for
			 2010., with the blank space therein being filled with a reference to
			 the calendar month which is the applicable increase month.
			(f)Simultaneous
			 entitlementsIn any case in which an individual is entitled to 2
			 or more monthly cash benefits under a covered Federal cash benefit program for
			 the applicable increase month, the increase provided in subsection (a) shall
			 apply to the total amount of such benefits for the applicable increase month,
			 after application of any provision under such program providing for
			 coordination of multiple benefits for any month, in lieu of the amount of each
			 benefit which is so payable.
			(g)Effect on family
			 maximumsThe amount of the increase in monthly cash benefits
			 provided under subsection (a) in connection with a covered Federal cash benefit
			 program shall be disregarded in determining reductions under such program in
			 benefits under any provision under such program providing for reductions in
			 benefits based on the same work record or in connection with family
			 membership.
			(h)Increase To be
			 disregarded for purposes of all Federal and Federally assisted
			 programs
				(1)In
			 generalThe increase under subsection (a) shall not be regarded
			 as income and shall not be regarded as a resource for the applicable increase
			 month and the following 9 months, for purposes of determining the eligibility
			 of the recipient (or the recipient’s spouse or family) for benefits or
			 assistance, or the amount or extent of benefits or assistance, under any
			 Federal program or under any State or local program financed in whole or in
			 part with Federal funds.
				(2)Federal
			 retirementThe increase under subsection (a) shall not be taken
			 into account—
					(A)for purposes of
			 applying section 8340(g) of title 5, United States Code; or
					(B)for purposes of
			 any computation under section 8342(e) or 8424(f) of such title.
					(i)Increase not
			 considered income for purposes of taxationThe increase under
			 subsection (a) shall not be considered as gross income for purposes of the
			 Internal Revenue Code of 1986.
			(j)Benefits not
			 otherwise payableNothing in this section shall be construed to
			 provide, in connection with the increase under this section of any monthly cash
			 benefit under a covered Federal cash benefit program, for a payment of any
			 amount of such monthly cash benefit to any individual if—
				(1)such monthly cash
			 benefit is not otherwise payable or is suspended or reduced by reason
			 of—
					(A)confinement of the
			 individual in a jail, prison, or other penal institution or correctional
			 facility, confinement of the individual in an institution at public expense,
			 flight by the individual to avoid criminal prosecution or custody or
			 confinement after conviction of a crime, or violation by the individual of a
			 condition of probation or parole, or
					(B)failure of the
			 individual to make child support payments required under applicable law,
			 or
					(2)such individual is
			 an alien who is not lawfully present in the United States.
				3.Funding
			(a)In
			 generalEffective February 1,
			 2010, of the unobligated balance of the discretionary appropriations made
			 available by division A of the American Recovery and Reinvestment Act of 2009
			 (Public Law 111–5), there is rescinded the amount determined by the Director of
			 the Office of Management and Budget to be required to offset the increase in
			 spending resulting from the provisions of section 2.
			(b)ApplicationThe
			 rescission made by subsection (a) shall be applied proportionately—
				(1)to each
			 discretionary account; and
				(2)within each such
			 account, to each program, project, and activity (with programs, projects, and
			 activities as delineated in the appropriation Act or accompanying reports for
			 the relevant fiscal year covering such account, or for accounts not included in
			 an appropriation Act, as delineated in the most recently submitted President's
			 budget).
				(c)OMB
			 reportNot later than March 1, 2010, the Director of the Office
			 of Management and Budget shall submit to the House of Representatives and the
			 Senate a report specifying the reductions made to each account, program,
			 project, and activity pursuant to this section.
			
